Fitzsimons, J.
This casé is one in which a hill of particulars could be ordered by the court upon proper application.
The plaintiff sues for the misappropriation of funds by the defendant Weinberg, the defendant Greenwald being his surety; he, Greenwald, asks for an itemized statement of the plaintiff’s claim; certainly a very reasonable request to make and one which should be granted by the court unless the defendant Greenwald possessed the sought for knowledge, which he denies he has, because he swears that it will be impossible for him to answer herein unless the bill of particulars requested is granted him.
Therefore, because of such statement, the court had a right, in fact it was its duty, to make the order appealed from, which is affirmed, with costs.
Oonlan, J., concurs.
Order affirmed, with costs.